Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 7-11 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 9/2/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on CN 201810814346.3, filed on 7/23/2018.

Claim Rejections – 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 5-6, 12-14, 16-18, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US PGPub 2016/0073004) [hereafter Nakano].

6.	As to claim 1, Nakano discloses a video processing method (operational methods as shown in Figures 5-7 that are executed by detection apparatus 1 shown in Figures 1-2), comprising: obtaining, by a terminal device (detection apparatus 1), scene description information (object, color, and facial image information and input words/terms from a user) of a target shooting scene; obtaining, by the terminal device, through matching based on the scene description information a target video processing package (specific detection processing performed by detection section 108 and automatic focusing) that corresponds to the target shooting scene and includes one video processing manner (video processing operations 108a-108f and automatic focusing on a specific object) for processing a video in a predetermined processing mode; and processing, by the terminal device, a target video obtained by shooting the target shooting scene based on the target video processing package (Paragraphs 0034, 0038, 0056, 0058-0059, 0064-0065, 0067-0070, 0079, 0098, 0100, 0106-0112, 0116-0120, 0127, 0138, 0144).

7.	As to claim 2, Nakano discloses performing word vector representation on the scene description information, to obtain a video content feature variable (attribute); inputting the video content feature variable into a pre-established package recommendation model (selection section 106) for performing package matching, to obtain at least one recommended video processing package matching the scene description information; and determining the target video processing package based on the at least one recommended video processing package (Paragraphs 0064-0065, 0067, 0069, 0071-0087, 0115-0120).

8.	As to claim 3, Nakano discloses determining a video processing package with the highest usage frequency in the at least one recommended video processing package as the target video processing package; or determining a video processing package having a maximum similarity with a priority video processing package in the at least one recommended video processing package as the target video processing package, the priority video processing package being a video processing package that is obtained through matching according to user attribute information (Paragraphs 0096, 0123, 0127-0129, 0135, 0138, 0144).

9.	As to claim 5, Nakano discloses inputting the scene description information into a preset set of correspondences between scenes and video processing packages for performing a matching search, to obtain a video processing package having the highest matching degree with the scene description information; and determining the video processing package having the highest matching degree with the scene description information as the target video processing package (0079-0086, 0117-0119).

10.	As to claim 6, Nakano discloses determining separately target video processing packages before and after the shot object changes when the scene description information indicates that a shot object in the target shooting scene changes (different object becomes intent form focusing); and the processing based on the target video processing package, a target video obtained by shooting the target shooting scene further comprises: processing separately a video obtained through shooting by using the corresponding target video processing packages before and after the shot object changes (Paragraphs 0134-0135, 0199-0201).

11.	As to claims 12-14, 16-17, 25-26, the Nakano reference discloses all claimed subject matter as explained above with respect to the comments/citations of claims 1-3 and 5-6.

12.	As to claim 18, Nakano discloses obtain a preview video of the target shooting scene, or obtain the target video actually shot in the target shooting scene; perform image recognition on a video sequence frame of the preview video or a video sequence frame of the target video to obtain key feature information of each frame, the key feature information being feature information of a shot object occupying a largest area and/or visually presented in the foremost location in each frame; and determine the scene description information according to key feature information of all frames (Paragraphs 0034, 0056, 0058-0059, 0110-0111, 0195-0200).

Claim Objections
13.	Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664